                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff/Respondent,                        Case Nos. 15-cr-20089 /
                                                              19-cv-12017
                                                    Hon. Matthew F. Leitman
v.

D-3, JAMAR HARRIS,

     Defendant/Petitioner.
__________________________________________________________________/

    ORDER DENYING PETITIONER’S MOTION TO VACATE SENTENCE
     (ECF No. 155) AND DENYING CERTIFICATE OF APPEALABILITY

       Petitioner Jamar Harris has filed a motion to vacate his sentence under 28

U.S.C. § 2255 (“Section 2255”). For the reasons explained below, the motion is

DENIED.

                                             I

       On February 17, 2015, Petitioner Jamar Harris was charged with (1) Hobbs

Act robbery in violation of 18 U.S.C. § 1951(a)1 and (2) using a firearm during and



1
 Section 1951(a) of the Hobbs Act sets forth the list of prohibited conduct. It
provides:
       Whoever in any way or degree obstructs, delays, or affects commerce or
       the movement of any article or commodity in commerce, by robbery or
       extortion or attempts or conspires so to do, or commits or threatens
       physical violence to any person or property in furtherance of a plan or
       purpose to do anything in violation of this section shall be fined under
                                         1
in relation to the commission of a crime of violence in violation of 18 U.S.C.

§ 924(c)(1)(A) (“Section 924(c)(1)(A)”). (See Indictment, ECF No. 16.) The “crime

of violence” underlying the Section 924(c)(1)(A) charge was Harris’ alleged Hobbs

Act robbery. (Id.)

      Harris pleaded guilty to the Hobbs Act robbery charge on October 13, 2015.

(See Plea Hr’g, ECF No. 75.) On December 2, 2015, a jury convicted Harris on the

Section 924(c)(1)(A) charge. (Jury Verdict, ECF No. 99, PageID.570.) Prior to the

jury’s deliberations, the Court instructed the jurors that Hobbs Act robbery is a crime

of violence for Section 924(c)(1)(A) purposes. (12/2/2015 Trial Tr., ECF No. 107,

PageID.964.)

      Harris now moves to vacate his sentence under Section 2255. (See Mot. to

Vacate, ECF No. 155.) He argues that in light of recent Supreme Court rulings, his

Hobbs Act robbery was not a crime of violence under Section 924(c)(1)(A). (See id.,

PageID. 1335, 1340–47 (citing, among other cases, Johnson v. United States, 135 S.




      this title or imprisoned not more than twenty years, or both.

18 U.S.C. § 1951(a) (emphasis added). Section 1951(b) of the Hobbs Act then
defines “robbery” as used in Section 1951(a). The issues raised by Harris turn on
the scope of “robbery” under the Act. The Court sets forth that definition and
analyzes its scope below.


                                          2
Ct. 2551 (2015) and Sessions v. Dimaya, 138 S. Ct. 1204 (2018)).) For the reasons

explained below, the Court disagrees and therefore DENIES Harris’ Motion.

                                              II

      Section 924(c)(1)(A) “prohibits using a firearm in furtherance of a crime

of violence.” Deatrick v. Sherry, 451 F. App’x 562, 565 (6th Cir. 2011). For

purposes of Section 924(c)(1)(A), a “crime of violence” is a felony that either:

            (A) has as an element the use, attempted use, or threatened use
      of physical force against the person or property of another, or

            (B) that by its nature, involves a substantial risk that physical
      force against the person or property of another may be used in the
      course of committing the offense.

18 U.S.C. § 924(c)(3). Subsection (A) of the definition is known as the “elements

clause,” while Subsection (B) is called the “residual clause.” See Knight v. United

States, 936 F.3d 495, 497 (6th Cir. 2019). The Supreme Court recently invalidated

the residual clause as unconstitutionally vague. See United States v. Davis, 139 S.

Ct. 2319 (2019). But an offense is still a “crime of violence” if it satisfies the

elements clause. See, e.g., Knight, 936 F.3d at 497 (holding that assault and robbery

of a postal employee constituted a “crime of violence” because it satisfied the

elements clause).

      Thus, the question posed by Harris’ motion is: does Hobbs Act robbery

constitute a “crime of violence” under the elements clause? It does.



                                          3
      Courts apply a “categorial approach” to determine whether an offense

qualifies as a “crime of violence” under the elements clause. United States v. Rafidi,

829 F.3d 437, 444 (6th Cir. 2016). “Under [that] approach, a court ‘focuses on the

statutory definition of the offense, rather than the manner in which an offender may

have violated the statute in a particular circumstance.’” Id. (quoting United States v.

Denson, 728 F.3d 603, 607 (6th Cir. 2013)). “Courts use a variant of this method –

labeled (not very inventively) the ‘modified categorical approach’ – when a prior

conviction is for violating a so-called ‘divisible statute,’ which sets out one or more

elements of the offense in the alternative.” Id. (quotation omitted). A court applying

the modified categorical approach “consult[s] a limited class of documents, such as

indictments and jury instructions, to determine which alternative formed the basis of

the defendant’s prior conviction.” Descamps v. United States, 570 U.S. 254, 257

(2013).

      The Court applies the modified categorical approach here because the Hobbs

Act is divisible: it is violated when a defendant interferes with interstate commerce

by robbery or, in the alternative, by extortion. See United States v. Gooch, 850 F.3d

285, 291 (6th Cir. 2017) (ruling that the Hobbs Act is a divisible statute). Here,

Harris’ indictment and jury instructions make clear that Harris was charged with and

convicted of Hobbs Act robbery, not Hobbs Act extortion. (See Indictment, ECF No.

16, PageID.38–39 (charging Harris with “Interference with Commerce by

                                          4
Robbery”); 12/2/2015 Trial Tr., ECF No. 107, PageID.964 (informing the jury that,

“In this case that crime of violence is the robbery of that Radio Shack on January

18th in Lincoln Park”).) Indeed, Harris himself acknowledges that he pleaded guilty

to Hobbs Act robbery. (See Mot. to Vacate, ECF No. 155, PageID.1336.)

      Hobbs Act robbery is a “crime of violence.” The Hobbs Act defines “robbery”

as:

      the unlawful taking or obtaining of personal property from the person
      or in the presence of another, against his will, by means of actual or
      threatened force, or violence, or fear of injury, immediate or future, to
      his person or property, or property in his custody or possession, or the
      person or property of a relative or member of his family or of anyone
      in his company at the time of the taking or obtaining.

18 U.S.C.A. § 1951(b). This definition of robbery “clearly ‘has as an element the

use, attempted use, or threatened use of physical force against the person or

property of another’ as necessary to constitute a crime of violence under [the

elements clause].” Gooch, 850 F.3d at 291–92 (6th Cir. 2017) (quoting Section

924(c)(3)(A)). Thus, Hobbs Act robbery is a “crime of violence.” Id.; see also

United States v. Camp, 903 F.3d 594, 597 (6th Cir. 2018) (confirming that Hobbs

Act robbery is a “crime of violence” under the elements clause).2




2
 Every other circuit court to address the issue agrees with the Sixth Circuit that
Hobbs Act robbery is a “crime of violence” under the elements clause. See Gooch,
850 F.3d at 292 (collecting cases from the Second, Third, Seventh, Eighth, Ninth,
and Eleventh Circuits).
                                        5
      Because the Hobbs Act robbery that Harris committed is a “crime of

violence,” Harris was properly convicted of using a firearm during and in connection

with a crime of violence in violation of Section 924(c)(1)(A). Therefore, the Court

will deny Harris’ motion for relief from his sentence.

                                         III

      Harris may not appeal the Court’s decision unless the Court issues a certificate

of appealability. See 28 U.S.C. § 2253(c)(1)(B); Fed. R. App. P. 22. A certificate of

appealability may issue “only if the applicant has made a substantial showing of the

denial of a constitutional right.” § 2253(c)(2).         That standard is met when

“reasonable jurists could debate whether . . . the petition should have been resolved

in a different manner.” Welch v. United States, 136 S. Ct. 1257, 1263 (2016) (quoting

Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Here, reasonable jurists would not

debate the Court’s conclusion that Hobbs Act robbery is a “crime of violence” and

that Harris is therefore not entitled to the relief he seeks. See Camp, 903 F.3d at 597

(explaining that “binding precedent” of Gooch “forecloses [the] argument” that

Hobbs Act robbery is not a “crime of violence”). Thus, a certificate of appealability

is not warranted in this case.




                                          6
                                       IV

      For the reasons explained above, IT IS HEREBY ORDERED that Harris’

Motion (ECF No. 155) is DENIED, and the Court DENIES a certificate of

appealability.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: September 30, 2019

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on September 30, 2019, by electronic means and/or
ordinary mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764




                                        7
